Case 2:19-cv-01717-RGK-AGR Document 254 Filed 05/08/20 Page 1 of 8 Page ID #:10307



  1   Jeffrey L. Kessler (pro hac vice)
      jkessler@winston.com
  2   David G. Feher (pro hac vice)
      dfeher@winston.com
  3   WINSTON & STRAWN LLP
      200 Park Avenue
  4   New York, New York 10166
      Telephone: (212) 294- 6700
  5   Facsimile: (212) 294-4700
  6   Cardelle B. Spangler (pro hac vice)
      cspangler@winston.com
  7   WINSTON & STRAWN LLP
      35 West Wacker Drive
  8   Chicago, Illinois 60601
      Telephone: (312) 558-5600
  9   Facsimile: (312) 558-5700
 10   Diana Hughes Leiden (SBN: 267606)
      dhleiden@winston.com
 11   WINSTON & STRAWN LLP
      333 South Grand Avenue, 38th Floor
 12   Los Angeles, California 90071-1543
      Telephone: (213) 615-1700
 13   Facsimile: (213) 615-1750
 14   Jeanifer E. Parsigian (SBN: 289001)
      jparsigian@winston.com
 15   WINSTON & STRAWN LLP
      101 California St., 35th Floor
 16   San Francisco, California 94111
      Telephone: (415) 591-1000
 17   Facsimile: (415) 591-1400
 18   Attorneys for Plaintiffs
 19                          UNITED STATES DISTRICT COURT
 20          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 21   ALEX MORGAN, et al.,                     Case No. 2:19-CV-01717-RGK-AGR
 22                       Plaintiffs,          Assigned to: Judge R. Gary Klausner
 23   v.                                       PLAINTIFFS’ UNOPPOSED EX PARTE
                                               APPLICATION TO STAY THE JUNE
 24   UNITED STATES SOCCER                     16, 2020 TRIAL PENDING THE
      FEDERATION, INC.,                        RESOLUTION OF PLAINTIFFS’ RULE
 25                                            54(b) MOTION AND ANY APPEAL
                          Defendant.
 26                                            [Filed Concurrently with Memorandum of
                                               Points & Authorities; Declaration of Diana
 27                                            Hughes Leiden; and [Proposed] Order]
 28
                                                 1
                             PLAINTIFFS’ UNOPPOSED EX PARTE APPLICATION
Case 2:19-cv-01717-RGK-AGR Document 254 Filed 05/08/20 Page 2 of 8 Page ID #:10308



  1         TO THE COURT, DEFENDANT, AND ITS ATTORNEYS OF RECORD:
  2         PLEASE TAKE NOTICE that pursuant to Local Rule 7-19, Plaintiffs Alex
  3   Morgan, et al. (“Plaintiffs”) hereby apply to the Court ex parte for an order to stay the
  4   currently scheduled June 16, 2020 jury trial on their working conditions claims, pending
  5   a ruling from this Court on their motion pursuant to Federal Rule of Civil Procedure
  6   54(b) seeking entry of final judgment as to their pay discrimination claims. Further, if
  7   this Court grants the 54(b) motion, Plaintiffs request a stay of the trial pending
  8   resolution of their appeal. If the Court denies the 54(b) motion, Plaintiffs ask that the
  9   Court set a date for the trial a few months out, at a time that is practicable in light of
 10   COVID-19 restrictions. Defendant United States Soccer Federation, Inc. (“Defendant”)
 11   does not oppose this relief.
 12         As explained further in the accompanying Memorandum of Points and
 13   Authorities, good cause exists to grant this unopposed Ex Parte Application in order to
 14   conserve the judicial and party resources that would be expended in holding two
 15   separate trials. Indeed, given the ongoing COVID-19 pandemic, it is particularly
 16   important to avoid holding two separate jury trials unnecessarily, in light of the need
 17   for travel, the restrictions arising from “shelter-in-place” orders around the country, the
 18   complexity of holding a trial with social distancing practices, and the health risks to trial
 19   participants that may result from multiple trials.
 20         On May 3, 2020, Plaintiffs provided notice to Defendant of their intent to file the
 21   instant Ex Parte Application. Defendant does not oppose this Ex Parte Application and
 22   agrees that the trial should be stayed pending determination of the Rule 54(b) motion
 23   and any appeal. Declaration of Diana Hughes Leiden (“Leiden Decl.”) ¶ 2.
 24         This request is properly before the Court on an ex parte basis because a regularly
 25   noticed Motion would not be heard by the Court until after the currently scheduled June
 26   1, 2020 pretrial conference.
 27         This Application is based on the attached Memorandum, [Proposed] Order, the
 28   Declaration of Diana Hughes Leiden, and the related pleadings and orders in this case.
                                                   2
                              PLAINTIFFS’ UNOPPOSED EX PARTE APPLICATION
Case 2:19-cv-01717-RGK-AGR Document 254 Filed 05/08/20 Page 3 of 8 Page ID #:10309



  1   DATED: May 8, 2020                   Respectfully submitted,
  2                                        WINSTON & STRAWN LLP
  3                                        By: /s/ Jeffrey L. Kessler
                                               Jeffrey L. Kessler (pro hac vice)
  4                                            Cardelle B. Spangler (pro hac vice)
                                               David G. Feher (pro hac vice)
  5                                            Diana Hughes Leiden
                                               Jeanifer E. Parsigian
  6                                            Lev Tsukerman
  7                                            Attorneys for Plaintiffs
                                               Alex Morgan, et. al.
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               3
                           PLAINTIFFS’ UNOPPOSED EX PARTE APPLICATION
Case 2:19-cv-01717-RGK-AGR Document 254 Filed 05/08/20 Page 4 of 8 Page ID #:10310



  1                  MEMORANDUM OF POINTS AND AUTHORITIES
  2   I.     INTRODUCTION
  3          Plaintiffs apply to the Court ex parte for an order to stay the currently scheduled
  4   June 16, 2020 trial on Plaintiffs’ remaining claims pending this Court’s ruling on their
  5   54(b) motion. If the 54(b) motion is granted, Plaintiffs further seek to stay the trial until
  6   the resolution of Plaintiffs’ appeal. The reason for a stay is plain: if this matter is not
  7   stayed and the working conditions claims proceed to trial now, there is a risk of having
  8   to conduct a second trial involving the very same participants, should the Ninth Circuit
  9   reverse this Court’s summary judgment ruling and allow Plaintiffs’ pay discrimination
 10   claims to proceed. It would be far more efficient—and far safer and less complicated,
 11   in light of the current COVID-19 crisis—to continue the current trial date until after the
 12   54(b) determination and any appeal, to avoid the possibility of needing to conduct two
 13   trials. It is common in the Ninth Circuit for courts to grant a stay of trial on remaining
 14   claims when a party seeks a certification and appeal under Rule 54(b). Defendant does
 15   not oppose the relief sought in this application.
 16   II.    RELEVANT BACKGROUND
 17          Trial in this action was originally set for May 5, 2020. Dkt. No. 58. The trial
 18   date was then continued to June 16, 2020 in light of the ongoing COVID-19 crisis and
 19   its attendant restrictions, including “shelter-in-place” orders by state governments and
 20   the Central District of California’s Continuity of Operations Plan, which provided that
 21   no jurors would be called in for service in civil or criminal jury trials. Dkt. No. 239.
 22   Subsequently, that plan was extended through June 1, 2020. General Order No. 20-05.
 23          On February 20, 2020, Plaintiffs moved for summary judgment on Defendant’s
 24   liability under the Equal Pay Act, for compensation-based discrimination under Title
 25   VII, and on certain of Defendant’s affirmative defenses. Dkt. No. 170. Defendant
 26   moved for summary judgment on Plaintiffs’ pay discrimination claims under the Equal
 27   Pay Act and Title VII and their working conditions claims under Title VII. Dkt. No.
 28   171.
                                                   4
                              PLAINTIFFS’ UNOPPOSED EX PARTE APPLICATION
Case 2:19-cv-01717-RGK-AGR Document 254 Filed 05/08/20 Page 5 of 8 Page ID #:10311



  1          On May 1, 2020, the Court granted summary judgment in favor of Defendant on
  2   Plaintiffs’ pay discrimination claims under the Equal Pay Act and Title VII. Dkt. No.
  3   250. It also ruled in favor of Defendant on Plaintiffs’ discriminatory field surfaces claim
  4   under Title VII. Id. As a result of this ruling, the remaining claims to be tried on June
  5   16 are Plaintiffs’ Title VII claims based on disparities in travel conditions (charter
  6   flights and hotel accommodations) and personnel and support services (medical and
  7   training support). Id.
  8          On May 8, 2020, and concurrently with the instant unopposed Ex Parte
  9   Application, Plaintiffs filed an unopposed motion under Federal Rule of Civil Procedure
 10   54(b) seeking an entry of final judgment as to their Equal Pay Act and Title VII pay
 11   discrimination claims, to allow an immediate appeal on those claims to the Ninth
 12   Circuit. Plaintiffs noticed this motion to be heard on June 8, 2020. If the Court grants
 13   the 54(b) motion, Plaintiffs shall promptly file an appeal of this Court’s ruling on
 14   summary judgment and will also file a motion with the Ninth Circuit seeking an
 15   expedited schedule on appeal.
 16   III.   ARGUMENT
 17          The trial currently scheduled in June on Plaintiffs’ remaining claims should be
 18   stayed pending the Court’s ruling on their 54(b) motion, which is noticed to be heard
 19   on June 8, 2020. And, if this Court grants Plaintiffs’ Rule 54(b) motion, then this Court
 20   should further stay the trial pending Plaintiffs’ appeal of the Court’s ruling on summary
 21   judgment. A stay is warranted in order to avoid the possibility of having to conduct a
 22   second trial in the event the Ninth Circuit reverses the Court’s summary judgment ruling
 23   and allows Plaintiffs’ pay discrimination claims to go forward. It would be much more
 24   efficient, and safer from a health standpoint, to hold a single trial at the conclusion of
 25   Plaintiffs’ appeal. Defendant does not oppose the stay.
 26          To promote “economy of time and effort for itself, for counsel, and for litigants,”
 27   a district court may in its discretion stay all or part of an action. CMAX, Inc. v. Hall,
 28   300 F.2d 265, 268 (9th Cir. 1962). This authority rests on the court’s “inherent power
                                                   5
                               PLAINTIFFS’ UNOPPOSED EX PARTE APPLICATION
Case 2:19-cv-01717-RGK-AGR Document 254 Filed 05/08/20 Page 6 of 8 Page ID #:10312



  1   to control the disposition of the causes on its docket.” Id. This inherent authority is
  2   very broad:
  3         A trial court may, with propriety, find it is efficient for its own docket and
  4         the fairest course for the parties to enter a stay of an action before it,
  5         pending resolution of independent proceedings which bear upon the case.
  6         This rule applies whether the separate proceedings are judicial,
  7         administrative, or arbitral in character, and does not require that the issues
  8         in such proceedings are necessarily controlling of the action before the
  9         court.
 10   Leyva v. Certified Grocers of California Ltd., 593 F.2d 857, 863-64 (9th Cir. 1979).
 11         Here, the risk of having to conduct a second trial warrants a stay. It is in the
 12   interest of the Court and the parties to conserve resources by having only a single trial
 13   on all the discrimination claims by the same plaintiffs against the same employer,
 14   particularly during the current global COVID-19 pandemic. The party and judicial
 15   resources that would be expended in connection with two separate trials would be
 16   substantial. Furthermore, granting a stay would eliminate the possible need to call in
 17   the parties, witnesses, jurors, and court personnel for a trial in the near term during the
 18   height of the current pandemic, only to hold a second trial with all the same participants
 19   (and another set of jurors) after Plaintiffs’ appeal. California Governor Gavin Newsom
 20   has issued a “stay at home” order with no set end date. See Exec. Order N-33-20.
 21   Additionally, counsel of record and witnesses reside in locations that are operating
 22   under similar “shelter-in-place” orders, including New York and Illinois. And at the
 23   time of the June 16, 2020 trial, jurors and witnesses and counsel and court personnel
 24   will undoubtedly be required to practice physical distancing in order to slow the spread
 25   of the coronavirus.1 See also Plaintiffs’ 54(b) Motion at 8.
 26         The potential waste of resources and public health risks can be avoided
 27   1
        By way of example, counsel for Plaintiffs’ hotel reservations have been cancelled, as
 28   the hotel is closed through July 1, 2020 due to the pandemic.
                                                  6
                             PLAINTIFFS’ UNOPPOSED EX PARTE APPLICATION
Case 2:19-cv-01717-RGK-AGR Document 254 Filed 05/08/20 Page 7 of 8 Page ID #:10313



  1   completely by a short stay of proceedings until after resolution of Plaintiffs’ 54(b)
  2   motion, and—if the motion is granted—until after a decision from the Ninth Circuit,
  3   which Plaintiffs will seek to expedite. There would be no resulting harm or prejudice
  4   to Defendant (who does not oppose this Ex Parte Application), given that Defendant
  5   would benefit equally from the conservation of time and resources associated with
  6   holding a single trial, as well as the avoidance of health risks posed by the pandemic.
  7         Even without a pandemic, courts commonly stay the balance of the case
  8   pending appeal following the grant of Rule 54(b) certification. See, e.g., Matek v.
  9   Murat, 638 F. Supp. 775, 784 (C.D. Cal. 1986) (certifying ruling as a Rule 54(b)
 10   judgment and ordering that if “an appeal is taken, in the interests of efficiency and
 11   fairness, the Court will stay all proceedings on the remaining … claims pending the
 12   Ninth Circuit’s decision”); Doe v. Univ. of Cal., No. C-92-2284 SAW, 1993 WL
 13   361540, *2 (N.D. Cal. Sept. 2, 1993) (“If a district court certifies claims for appeal
 14   pursuant to Rule 54(b), it should stay all proceedings on the remaining claims if the
 15   interests of efficiency and fairness are served by doing so.”); Access Mediquip L.L.C. v.
 16   UnitedHealth Group Inc., No. H-09-2965, 2010 WL 4812968, *4 (S.D. Tex. Nov. 19,
 17   2010) (certifying ruling as a Rule 54(b) judgment and holding that the judgment
 18   “together with a stay pending appeal ... is an efficient way to avoid duplicative,
 19   potentially unnecessary, discovery, motion practice, and trials”); Las Vegas Sands, Inc.
 20   v. Culinary Workers Union, No. CV-S-9700467-PMP RKH, 2002 WL 32511175, *1
 21   (D. Nev. July 3, 2002) (certifying ruling as a Rule 54(b) judgment and holding that a
 22   “stay pending that appeal substantially reduces the risk of a second trial, which would
 23   consume the valuable time and resources of this Court and the parties”); McLean v.
 24   Badger Equip. Co., 868 F. Supp. 258, 263 (E.D. Wis. 1994) (certifying ruling as a Rule
 25   54(b) judgment and, to avoid the possibility of two trials and to “conserve judicial
 26   resources,” staying proceedings on the remaining claim pending appeal). This Court
 27   should do the same here. And even beyond judicial efficiency, the risks posed by the
 28
                                                 7
                             PLAINTIFFS’ UNOPPOSED EX PARTE APPLICATION
Case 2:19-cv-01717-RGK-AGR Document 254 Filed 05/08/20 Page 8 of 8 Page ID #:10314



  1   global pandemic present another compelling reason to avoid the possibility of needing
  2   to hold two separate trials involving the same parties and participants.
  3   IV.   CONCLUSION
  4         For all of the foregoing reasons, Plaintiffs respectfully request that the Court
  5   grant its unopposed Ex Parte Application and stay proceedings in this case pending its
  6   decision on Plaintiffs’ 54(b) motion and, if that motion is granted, resolution of the
  7   appeal. If the trial is not stayed pending Plaintiffs’ 54(b) motion and appeal, the Court
  8   and the parties risk having to conduct two trials, which would not only waste judicial
  9   and party time and resources but would also pose difficult logistical circumstances and
 10   public health risks in light of the current COVID-19 pandemic. If the Court denies the
 11   54(b) motion, Plaintiffs ask that the Court set a date for the trial a few months out, at a
 12   time that is practicable in light of COVID-19 restrictions.
 13
 14   DATED: May 8, 2020                      Respectfully submitted,
 15                                           WINSTON & STRAWN LLP
 16                                           By: /s/ Jeffrey L. Kessler
                                                  Jeffrey L. Kessler (pro hac vice)
 17                                               Cardelle B. Spangler (pro hac vice)
                                                  David G. Feher (pro hac vice)
 18                                               Diana Hughes Leiden
                                                  Jeanifer E. Parsigian
 19                                               Lev Tsukerman
 20                                               Attorneys for Plaintiffs
                                                  Alex Morgan, et. al.
 21
 22
 23
 24
 25
 26
 27
 28
                                                  8
                             PLAINTIFFS’ UNOPPOSED EX PARTE APPLICATION
